DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 10, and 13-19 are pending.

Priority
Acknowledgment is made of applicant's Claim for foreign priority based on an application filed in Japan on 21 February 2017.  It is noted, however, that applicant has not filed a certified copy of the 2017-029967 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 10, and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 10 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display panel comprising:
a second pixel adjacent and in the same column as a first pixel, wherein
the third electrode is between the layer containing a liquid crystal material and the fourth electrode.

Claim 16 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display panel comprising: 
a second pixel adjacent and in the same column as a first pixel, wherein


The most relevant prior art is Katsuta (US 2021/0124450) in view of Yoon (US 2017/0153747) which teaches the limitations of Claim 10 except for the limitation “the third electrode is between the layer containing a liquid crystal material and the fourth electrode”.  Prior art teaching the Claim 10 and 16 pixel structures in first and second pixels, adjacent to each other in the same column, was not found.  Combinations of a first pixel structure from prior art A with a second pixel structure from prior art B was determined to require hindsight and not appropriate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694